Exhibit 10(cc)

SEVERANCE AND RELEASE AGREEMENT

This Severance and Release Agreement (the “Agreement”) is entered into on
October 5, 2009 by and between Energy Future Holdings Corp. (the “Company”), and
M. Rizwan Chand (“Executive”). Executive and the Company are referred to in this
Agreement as the “Parties.”

RECITALS

WHEREAS, Executive has been employed by and served as an officer of the Company,
most recently as its Executive Vice President for Human Resources &
Administration;

WHEREAS, the Company previously notified Executive that his employment would be
terminated without Cause, as defined in the employment agreement between
Executive and the Company dated May 23, 2008 (“Employment Agreement”);

WHEREAS, after such notice Executive agreed to remain fully engaged and to
assist the Company with completion of key projects, identification of a
successor and orderly transition of his job duties prior to his termination; and

WHEREAS, the Company and Executive desire to enter into this Agreement setting
forth the terms of Executive’s remaining employment with and separation from the
Company.

NOW, THEREFORE, in consideration of the promises and mutual agreements in this
Agreement, and for other good and valuable consideration, the receipt and legal
sufficiency which are acknowledged, the Company and Executive agree as follows:

ARTICLE 1

TERMINATION OF EMPLOYMENT

Effective 5:00 p.m. on October 5, 2009 (the “Separation Date”), Executive’s
employment with the Company will end and he will resign from all positions he
holds as an officer of the Company and any entity that controls, is controlled
by, or is under common control with the Company (an “Affiliate”), including, but
not limited to, those Affiliates listed on Exhibit 1 to this Agreement.

On or before the Separation Date, Executive will return all property of the
Company and its Affiliates, including all Confidential Information (as defined
below), in his possession. If Executive discovers, or comes into possession of,
any such Confidential Information after the Separation Date, he shall promptly
return it to the Company’s General Counsel.



--------------------------------------------------------------------------------

ARTICLE 2

SEVERANCE PAYMENT AND BENEFITS

2.1 Severance Payments

 

  a. Consistent with Section 7.c. of the Employment Agreement, and in
consideration for the promises contained in this Agreement including Executive’s
commitment to remain engaged and assist the Company with transition of his
duties through the Separation Date, the Company will provide Executive with the
payments and benefits described below:

 

  (i) Accrued Rights. a) a lump sum payment within ten (10) business days
following the Separation Date for Executive’s base salary and accrued and unused
vacation, up to and as of the Separation Date, to the extent Executive has not
otherwise been paid for them; b); any unpaid expense reimbursements or other
cash entitlements accrued by or payable to Executive as of the Separation Date
under the terms of any applicable plan or policy provided that such
reimbursement requests are supported by appropriate documentation and submitted
within ninety (90) days following the Separation Date; and c) such employee
benefits or other amounts owed but unpaid to Executive under any plan, policy,
program, or agreement between the Company and Executive and in accordance with
the terms of such plan, policy, program, or agreement.

 

  (ii) Severance Payment. A one-time, lump-sum cash payment of one million, four
hundred eighty five thousand dollars ($1,485,000). Such payment shall be made
within ten (10) business days after the expiration of the Revocation Period.

 

  (iii) Healthcare Coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”). Provided Executive does not violate the restrictions set
forth in Section 5, below, Executive, his spouse, and his eligible dependents
(to the extent covered immediately before the Separation Date) shall continue to
be eligible to participate in all of the Company’s group health plans on the
same terms and conditions as active employees of the Company until the earlier
of (x) two (2) years from the Separation Date (the “Severance Period”), or
(y) until Executive is, or becomes, eligible for comparable coverage under the
group health plans of a subsequent employer. If Executive continues to receive
benefits pursuant to this Section 2.1.a.(iii) when, in the absence of the
benefits provided in this Section 2.1.a.(iii), Executive would not be entitled
to continuation coverage under Section 4980B of the Internal Revenue Code of
1986, as amended (the “Code”), Company shall reimburse Executive for all medical
expenses no later than the end of the calendar year immediately following the
calendar year in which the applicable expenses were incurred. The COBRA health
care continuation coverage period under Section 4980B of the Code, or any
replacement or successor provision of United States tax law, shall run
concurrently with the Severance Period.

 

2



--------------------------------------------------------------------------------

  (iv) Assistance with Preparation of 2009 Income Tax Return. The Company shall
pay up to two thousand dollars ($2000.00) to the Ayco Company, LP (“AYCO”) to
assist Executive with preparation of his 2009 tax return; provided that AYCO
shall provide all such assistance during the 2010 calendar year.

2.2 Other Benefits

 

  a. It is agreed that, from and after the Separation Date, Executive shall not
be eligible to continue to participate in any employee benefit plan, program, or
policy sponsored by the Company or any Affiliate, except for rights that have
vested as of the Separation Date or as specifically provided in this Agreement.

 

  b. Executive will be entitled to receive a distribution of (or, in the case of
stock options, entitled to exercise) his vested awards or vested account
balances under, and subject to the provisions of, each of the governing plan
documents of the following employee benefit plans and other terms described in
the Employment Agreement:

 

  (i) EFH Retirement Plan (Cash Balance formula);

 

  (ii) EFH Thrift Plan;

 

  (iii) EFH Salary Deferral Plan (“SDP”);

 

  (iv) EFH Health Care and Life Insurance Plan; and

 

  (v) 2007 Stock Incentive Plan for Key Employees of Energy Future Holdings
Corp. and its Affiliates.

 

  c. Deferred Shares. In lieu of any rights Executive may have under the
Deferred Share Agreement dated May 27, 2008 between Executive and the Company,
the Company will pay to Executive the amount of six hundred thousand dollars
($600,000) to satisfy the Company’s retention payment obligation. Such payment
shall be made within ten (10) business days after the expiration of the
Revocation Period.

 

  d. Unvested and Otherwise Forfeited SDP Contributions. Executive shall be
entitled to receive a distribution of contributions made by the Company to
Executive’s SDP account that would otherwise be forfeited under the SDP, at the
same time that such contributions would otherwise be paid under the SDP absent
forfeiture.

2.3 Exclusivity of Benefits and Withholdings. The Company and Executive agree
that the payments and benefits described in this Article 2 shall be the only
benefits Executive receives following separation and are in lieu of any other
separation or severance benefits offered under any plan, program, or agreement
(including the Employment Agreement) to which Executive may have been, or to
which Executive believes he may be, entitled as a result of his employment with
or separation from the Company or any Affiliate. Any such payments shall be less
any applicable taxes and withholdings, deductions, or obligations, including, to
the extent permitted by Section 409A of the Code, any amounts owed to the
Company or an Affiliate by Executive on any Company issued or sponsored travel
or credit cards or any other expenses or payments for which the Company is
entitled to be reimbursed by Executive.

 

3



--------------------------------------------------------------------------------

ARTICLE 3

WAIVER AND RELEASE

3.1 Release of Company by Executive

Executive represents that he has not filed any complaints of any kind whatsoever
with any local, state, federal, or governmental agency or court against the
Company based upon, or in any way related to, Executive’s employment with the
Company. Executive further represents that he understands that the payments and
benefits provided for in Article 2 constitute a full and complete satisfaction
of any claims, asserted or unasserted, known or unknown, that Executive has or
may have against the Company or an Affiliate except as provided below. In
exchange for the payments to be made by the Company and benefits to be received
by Executive under this Agreement, Executive, individually and on behalf of
Executive’s spouse, heirs, successors, and assigns, hereby agrees not to sue or
instigate any grievance, charge, claim, action, or suit, at law or in equity,
and unconditionally releases, dismisses, and forever discharges the Company,
including its predecessors, successors, parents, subsidiaries, affiliated
corporations, limited liability companies and partnerships, including (but not
limited to) Energy Future Competitive Holdings Company, Energy Future
Intermediate Holding Company LLC, Luminant Holding Company LLC, Luminant Energy
Services Company, Luminant Mining Services Company, Luminant Power Services
Company, EFH Corporate Services Company, TXU Retail Services Company, Texas
Competitive Electric Holdings Company LLC, TXU Energy Retail Company LLC,
Luminant Energy Company LLC, TXU Energy Solutions Company LLC, Oncor Electric
Delivery Holdings Company LLC, Oncor Electric Delivery Company LLC, Luminant
Generation Company LLC, Generation MT Company LLC, Generation SVC Company,
Luminant Mining Company LLC, Big Brown Power Company LLC, Collin Power Company
LLC, DeCordova Power Company LLC, Oak Grove Power Company LLC, Oak Grove
Management Company LLC, Sandow Power Company LLC, Tradinghouse Power Company
LLC, Valley NG Power Company LLC, Comanche Peak Nuclear Power Company LLC, and
all of their employee benefit plans, officers, directors, fiduciaries,
employees, assigns, representatives, agents, and counsel (collectively the
“Released Parties”) from any and all claims, demands, liabilities, obligations,
agreements, damages, debts, and causes of action arising out of, or in any way
connected with, Executive’s employment with or separation from the Company or
any of the Released Parties through the date hereof. This waiver and release
includes, but is not limited to, all claims and causes of action arising under
or related to Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Civil Rights Act of 1866; Section 1981 of Title 42 of
the United States Code, as amended; the Age Discrimination in Employment Act of
1967, as amended; the Americans with Disabilities Act; the Employee Retirement
Income Security Act of 1974, as amended; Section 211 of the Energy
Reorganization Act; the Sarbanes-Oxley Act of 2002; the Older Workers Benefit
Protection Act of 1990; the Worker Adjustment and Retraining Notification Act;
the Occupational Safety and Health Act, as amended; the Family and Medical Leave
Act; the Texas Labor Code, including (but not limited to) Chapter 451; the Texas
Commission on Human Rights Act; all state and federal statutes and regulations;
all oral or written contract rights, including any rights under any Company
incentive plan, program, or labor agreement; and all claims arising under common
law including breach of contract, tort, or for personal injury of any sort.

 

4



--------------------------------------------------------------------------------

Executive understands that this Waiver and Release precludes him from recovering
any relief as a result of any lawsuit, grievance, or claim brought on his behalf
and arising out of his employment or separation from employment with the
Company. However, nothing in this Waiver and Release restricts Executive in any
way from truthful communications with, filing a charge or complaint with, or
full cooperation in the investigation(s) of, any governmental agency on matters
within their jurisdictions or from cooperating with the Company in any internal
investigation. Furthermore, nothing in this Waiver and Release shall preclude
any claim relating to: (i) Executive’s rights under this Agreement
(ii) Executive’s rights under the Employment Agreement with respect to the
imposition of excise taxes imposed pursuant to Section 4999 of the Code (“Excise
Taxes”) arising by reason of or in connection with the October 10, 2007 closing
of the transactions contemplated by the agreement and plan of merger among TXU
Corp., Texas Energy Future Holdings Limited Partnership and Texas Energy Future
Merger Sub Corp (the “Merger Agreement”), (iii) any rights to indemnification
(including any rights to advancement or payment of defense and/or related legal
costs) and rights to coverage under director and officer liability insurance
under Section 9(h) of the Employment Agreement or Section 6.11 of the Merger
Agreement, and (iv) facts, agreements, or causes of action arising after the
date hereof.

3.2 Release of Executive by Company. The Company, on behalf of itself and its
Affiliates, hereby releases, discharges and agrees to indemnify and hold
harmless Executive from any and all claims and causes of action that it or they
may have against Executive arising out of his employment with or separation from
the Company or any Affiliate. This agreement to release, discharge, and
indemnify does not include claims for violation of any law, including any
securities law or willful misconduct. The Company acknowledges that it is not
aware of any such conduct as of the execution of this Agreement. The Company
further acknowledges and agrees that Executive’s sole obligations to Company
from and after the Separation Date are set forth in this Agreement and that,
except as provided below, all prior and contemporaneous agreements, whether
written or oral, are terminated and of no further force and effect as of the
Separation Date.

ARTICLE 4

CONSULTATION AND REVOCATION PERIODS

Executive understands that signing this Agreement, including the Waiver and
Release described in Article 3, is an important legal act. Executive
acknowledges that he has been advised to consult with legal counsel of his own
choosing in connection with the matters addressed in this Agreement. Executive
further acknowledges that he had twenty-one (21) days from the day he received
this offer to consider this Agreement. Executive understands further that, for a
period of seven (7) days following his signing of this Agreement (“Revocation
Period”), he may revoke his acceptance of the offer represented by this
Agreement by delivering or mailing a written statement revoking his acceptance
to the General Counsel, Energy Future Holdings Corp. at 1601 Bryan Street, 41st
Floor, Dallas, Texas 75201. In the event of such a revocation, the terms of this
Agreement will be null and void, and any payments made to Executive pursuant to
this Agreement prior to such revocation (other than the Accrued Rights described
under Section 2.1(a)(i) and any other payments the Company was otherwise legally
obligated to make to Executive) must be promptly repaid to the Company.
Executive expressly acknowledges a personal debt to the Company for the full
amount of any such payments, plus any interest earned between the time of
payment to Executive and his repayment to the Company, and agrees to promptly
pay the Company the full amount of that debt.

 

5



--------------------------------------------------------------------------------

ARTICLE 5

NON-DISCLOSURE, NON-COMPETITION, NON-SOLICITATION

AND NON-DISPARAGEMENT

5.1 Confidentiality and Non-Disclosure

“Confidential Information” means information: (i) disclosed to or known by
Executive as a consequence of or through his employment with the Company or an
Affiliate; (ii) not publicly available or not generally known outside the
Company or its Affiliates; and (iii) that relates to the business and
development of the Company or its Affiliates. Any information that does not meet
each of the criteria listed above in subsections (i) - (iii) shall not
constitute Confidential Information. Without in any way limiting the foregoing
and by way of example, Confidential Information shall include: all non-public
information or trade secrets of the Company and its Affiliates that gives the
Company or its Affiliates a competitive business advantage, the opportunity of
obtaining such advantage, or disclosure of which might be detrimental to the
interests of the Company or its Affiliates; information regarding the Company’s
or an Affiliate’s business operations, such as financial and sales data
(including budgets, forecasts, and historical financial data), information
regarding tax matters, operational information, plans, and strategies; business
and marketing strategies and plans for various products and services; rate and
regulatory strategy and plans; information regarding suppliers, consultants,
employees, and contractors; technical information concerning products,
equipment, services, and processes; procurement procedures; pricing and pricing
techniques; information concerning past, current and prospective customers,
investors, and business affiliates; plans or strategies for expansion or
acquisitions; budgets; research; trading methodologies and terms; communications
information; evaluations, opinions, and interpretations of information and data;
marketing and merchandising techniques; electronic databases; models;
specifications; computer programs; contracts; bids or proposals; technologies
and methods; training methods and processes; organizational structure;
compensation and benefit information; personal data about Company employees and
applicants; internal investigations, administrative actions and/or litigation;
cost and pricing data; potential industry partners and contacts with such
partners, payments or rates paid to consultants or other service providers;
information provided to Company and/or its Affiliates by a third party under
restrictions against disclosure or use by Company, its Affiliates or others; and
Company files, physical or electronic documents, equipment, and proprietary data
or material in whatever form including all copies of all such materials.
Confidential Information also includes matters that Executive conceived or
developed during his employment with the Company, as well as matters Executive
learned from other employees or contractors of the Company.

 

6



--------------------------------------------------------------------------------

Executive understands and confirms that, as a result of his employment with the
Company and its Affiliates, he has obtained Confidential Information. Executive
hereby reconfirms his prior commitments in Section 8 of the Employment Agreement
and Section II of the Code of Conduct, and hereby agrees to maintain all
Confidential Information in strictest confidence. Accordingly, Executive will
not: (a) use Confidential Information in any way (including, without limitation,
to the detriment of the Released Parties or in any future business relationship
of Executive); (b) publish or disclose any Confidential Information; or
(c) authorize anyone else to use, publish, or disclose any Confidential
Information. Executive also agrees and acknowledges that all terms and
conditions contained in this Agreement, as well as negotiations related to the
Agreement, are to remain strictly confidential and constitute Confidential
Information. This Paragraph shall not prohibit Executive from: (i) discussing
the Agreement with his tax or financial advisor; (ii) discussing the Agreement
with his attorney or spouse upon their agreement to keep the Agreement and its
terms confidential; (iii) advising a governmental taxing authority of the
Severance Payment and Benefits or the existence of this Agreement in response to
a question posed by such taxing authority; or (iv) providing Confidential
Information in response to a valid court order or subpoena issued by a court or
governmental agency, provided that Executive gives the Company reasonable notice
of such and an opportunity to challenge the disclosure of such Confidential
Information before such court or governmental agency. Executive agrees to
provide the Company with reasonable notice of any attempts to compel disclosure
of Confidential Information by promptly sending written notice to: the General
Counsel, Energy Future Holdings Corp., 1601 Bryan Street, 41st Floor, Dallas,
Texas, 75201.

5.2 Non-Disparagement

The Parties shall not make, repeat, or publish to any third party any false,
disparaging, unflattering, accusatory, or derogatory remarks or references about
or concerning the other Party, whether oral or in writing, or otherwise take or
assist in any action that might reasonably be expected to cause damage or harm
to the other Party, provided however that this Section 5.2 shall not apply to
statements made by or about any affiliates (other than the Company and its
subsidiaries) of Kohlberg Kravis Roberts & Co. LP, TPG Capital LP, Goldman
Sachs & Co. or any future owner of the Company. Executive’s obligations under
this Section 5.2 extend to remarks about or concerning the Released Parties
and/or actions that might reasonably be expected to cause damage or harm to the
Released Parties. The Company’s obligations under this Section 5.2 are limited
to only those individuals who are Executive Officers of the Company (as defined
in Rule 16a 1(f) of the Securities Exchange Act of 1934, as amended) at the time
of the Separation Date and who are acting in their capacity as Executive
Officers of the Company at the time they make a remark or reference that
allegedly violates this Section 5.2. This Section 5.2 does not prohibit either
Party from making truthful statements regarding the other Party or Released
Parties while cooperating with a governmental investigation or testifying under
oath. Executive acknowledges that he is making, after the opportunity to confer
with counsel, a knowing, voluntary, and intelligent waiver of rights Executive
may have to make disparaging comments regarding the Company, including rights
under the First Amendment to the United States Constitution and any other
applicable federal and state constitutional rights.

 

7



--------------------------------------------------------------------------------

5.3 Non-Competition

Executive hereby reconfirms his agreement in Section 8.a.(ii) of the Employment
Agreement that he shall not, for a period of eighteen (18) months after the
Separation Date, directly or indirectly, act as a proprietor, investor,
director, officer, employee, substantial stockholder, consultant, or partner in
any Competing Business in Texas or any other geographic area in which Texas
Energy Future Holdings Limited Partnership, the Company or any of their
respective subsidiaries operates or conducts business. For purposes of this
Agreement, Competing Business shall mean any business that directly or
indirectly competes, at the relevant determination date, with one or more of the
businesses of the Company or any Affiliate in any geographic area where Texas
Energy Future Holdings Limited Partnership, the Company, or any of their
respective subsidiaries operates.

Notwithstanding the foregoing, the restrictions set forth in this Section 5.3
shall not apply with respect to Kohlberg Kravis Roberts & Co. L.P., TPG Capital
L.P., and Goldman, Sachs & Co. or any of their affiliates that are not engaged
in any business that competes, directly or indirectly, with the Company or any
of its subsidiaries in any geographic area in which they operate. Moreover, for
purposes of Article 5, Executive may, directly or indirectly own, solely as an
investment, securities of any Person (as such term is used for purposes of
Section 13(a) or 14(d) of the Securities and Exchange Act of 1934, as amended)
engaged in the business of the Company or any Affiliate which is publicly traded
on a national or regional stock exchange or quotation system or on the over the
counter market if Executive (I) is not a controlling person of, or a member of a
group which controls, such person and (II) does not, directly or indirectly, own
5% or more of any class of securities of such Person.

5.4 Non-Solicitation

Executive hereby reconfirms his agreement in Section 8.a.(iii) of the Employment
Agreement that he shall not, for a period of eighteen (18) months following the
Separation Date, directly or indirectly (A) solicit customers or clients of the
Company or any Affiliate to terminate their relationship with the Company or an
Affiliate or otherwise solicit such customers or clients to compete with any
business of the Company or an Affiliate, or (B) solicit or offer employment to
any person who is, or has been employed by the Company or any Affiliate at any
time during the twelve (12) months immediately preceding the Separation Date.
Notwithstanding the foregoing, the restrictions set forth in this Section 5.4
shall not apply with respect to Kohlberg Kravis Roberts & Co. L.P., TPG Capital
L.P., and Goldman, Sachs & Co. or any of their affiliates that are not engaged
in any business that competes, directly or indirectly, with the Company or any
of its subsidiaries in any geographic area in which they operate.

 

8



--------------------------------------------------------------------------------

5.5 Reformation and Injunctive Relief

Notwithstanding Sections 5.1 through 5.4, above, if at any time a court holds
that the restrictions stated in those sections are unreasonable or otherwise
unenforceable under circumstances then existing, the Parties agree that the
maximum period, scope or geographic area determined to be reasonable under such
circumstances by such court will be substituted for the stated period, scope or
area.

Because Executive’s services are unique and because Executive has had access to
Confidential Information, the Parties agree that a breach of this Article 5
would cause immediate and irreparable loss, damage, and injury to the Company;
that money damages for such a breach would be exceedingly difficult, if not
impossible, to estimate, and that the Company would have no adequate remedy at
law. In the event of a breach or threatened breach of this Agreement, the
Company or any of its Affiliates, successors or assigns may, in addition to
other rights and remedies existing in their favor, apply to any court of
competent jurisdiction for specific performance and/or injunctive relief in
order to enforce, or prevent any violations of the provisions hereof (without
the posting of a bond or other security). Accordingly, Executive acknowledges
and agrees that injunctive relief would be appropriate relief for such breach
and to prevent further breaches. Notwithstanding the foregoing, in the event
Executive breaches the covenants set forth in Article 5, the Company’s rights
and remedies with respect to Executive’s Options, Option Stock, and Stock and
payments related thereto, as those terms are defined in the Management
Stockholder’s Agreement between Executive and the Company (the “MSA”), shall be
limited to those set forth in Section 22(c) of the MSA.

ARTICLE 6

MISCELLANEOUS

6.1 Tax and Withholdings

 

  a. Tax and Financial Implications of Agreement. Executive represents and
agrees that he is not relying on the judgment or advice of the Company, any of
the Released Parties, or their counsel, either directly or indirectly, with
regard to the taxability of any amount paid pursuant to the terms of the
Agreement. Executive further acknowledges and agrees that it is his
responsibility to determine the tax consequences of such amounts. In the event
that any of the Released Parties is required under law to pay taxes (income,
social security, or other) or related interest or penalties on any part of the
payments described in Article 2 as a result of Executive’s failure to do so or
as a result of Executive’s treatment of those severance payments as non-taxable,
Executive shall immediately reimburse the Released Parties the full amount of
such tax or related payments. Otherwise, Executive shall be responsible for
reasonable expenses, including legal fees, incurred by any of the Released
Parties in obtaining compliance with or enforcement of the terms of this
Paragraph, as well as for the full amount of reimbursement payments. With the
exception of the first sentence in this Section 6.1a., this Section does not
apply to the treatment of any Excise Taxes and any gross ups related thereto
covered by Employment Agreement, which shall govern the parties’ obligations
with respect to any such payments, expenses or penalties.

 

9



--------------------------------------------------------------------------------

  b. Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation. In addition, Executive expressly
authorizes and agrees that any amounts that he owes the Company or any Released
Parties may be offset and deducted from the payments to be made hereunder,
including amounts owed under the energy conservation or appliance purchase
programs, amounts owed for Company issued or sponsored travel or credit cards,
vacation overpayment, and salary, bonus and benefit overpayments (the Company
acknowledges that it is not aware of any such amounts as of the execution of
this Agreement), provided that no offsets shall be applied to amounts that
constitute deferred compensation under Section 409A of the Code.

 

  c. Section 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Code and shall in all respects be administered in accordance
with Section 409A. All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirement that
(i) any reimbursement shall be for expenses incurred during Executive’s lifetime
(or during a shorter period of time specified in this Agreement or the
Employment Agreement, as applicable), (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.

6.2 Severability; Judicial Modification

If any term, provision, covenant, or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void, or unenforceable, the
remainder of this Agreement and the other terms, provisions, covenants, and
restrictions hereof shall remain in full force and effect; they shall in no way
be affected, impaired, or invalidated. It is hereby stipulated and declared to
be the intention of the Parties that they would have executed this Agreement had
the terms, provisions, covenants, and restrictions that may be hereafter
declared invalid, void, or unenforceable not been initially included.

6.3 Survival of Covenants

The Parties agree that the covenants and agreements set forth in Articles 3, 5,
and 6 of this Agreement are of a continuing nature, and they shall survive the
expiration, termination, or cancellation of this Agreement, unless such Articles
are specifically extinguished, terminated, or cancelled in a writing signed by
both Parties and identified as an amendment to this Agreement.

 

10



--------------------------------------------------------------------------------

6.4 Assignment

This Agreement is personal between the Company and Executive. Executive may not
sell, assign, or transfer any rights or interests created under this Agreement,
or delegate any of his duties, without the prior written consent of the Company.
The Company may, without Executive’s consent, assign this Agreement and its
rights, benefits, and obligations hereunder to any of its Affiliates or a
successor entity. In the event of an assignment by the Company to an Affiliate,
the Company will act as a guarantor of any obligations to Executive arising from
this Agreement.

6.5 Further Assurances

The Parties agree to perform any further acts and to execute and deliver any
further documents which may be necessary or appropriate to carry out the
purposes of this Agreement.

6.6 Cooperation

Executive hereby reconfirms his agreement in Section 9.n. of the Employment
Agreement that, for a period of six (6) years after the Separation Date,
Executive shall provide Executive’s reasonable cooperation in connection with
any action or proceeding (or any appeal from any action or proceeding) which
relates to events occurring during Executive’s employment hereunder, provided
that the Company shall use reasonable efforts to avoid material interference
with Executive’s business or personal activities. The Company shall pay all of
Executive’s reasonable expenses incurred in connection with providing such
cooperation.

6.7 Governing Law; Attorneys’ Fees and Costs

This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of Texas, regardless of choice-of-law principles.
Each party submits to the jurisdiction of the courts in Dallas County, Texas,
and the Parties agree that the proper venue and jurisdiction for any cause of
action relating to this Agreement (whether sounding in tort or contract) shall
be in Dallas County, Texas. In the event any issue arising out of this Agreement
is litigated by the Parties, the prevailing party shall be entitled to recover
from the other party its reasonable attorneys’ fees and costs.

6.8 Notices

All notices from one party to the other shall be deemed to have been duly
delivered when hand delivered or sent by United States certified mail, return
receipt requested, postage prepaid, as follows:

 

If to Executive:    If to the Company: M. Rizwan Chand    General Counsel at the
address on file with the Company    Energy Future Holdings Corp.   

1601 Bryan Street, 41st Floor

Dallas, Texas 75201.

 

11



--------------------------------------------------------------------------------

6.9 Non-Waiver

The failure of either Party to enforce or require timely compliance with any
term or provision of this Agreement shall not be deemed to be a waiver or
relinquishment of rights or obligations arising hereunder, nor shall any such
failure preclude the enforcement of any term or provision or avoid the liability
for any breach of this Agreement.

6.10 Merger/Entirety of Agreement

This Agreement constitutes the entire agreement between the Parties with respect
to the subject matter of this Agreement. Except where specifically referenced
otherwise in this Agreement, it supersedes and replaces any and all prior or
contemporaneous negotiations, undertakings, understandings, or agreements
(whether written or oral) of any kind between Executive and the Company with
respect to the terms of Executive’s separation from the Company and its
Affiliates except for Executive’s Management Stockholder’s Agreement, Sale
Participation Agreement, and Key Employee Non-Qualified Stock Option Agreement.

 

12



--------------------------------------------------------------------------------

I HAVE READ THIS AGREEMENT AND FULLY UNDERSTAND ALL ITS TERMS AND WHAT THEY
MEAN. NO OTHER PROMISE, INDUCEMENT, THREAT, AGREEMENT, OR UNDERSTANDING OF ANY
KIND OR DESCRIPTION WHATSOEVER HAS BEEN MADE WITH OR TO ME TO CAUSE ME TO SIGN
THIS AGREEMENT. I ENTER INTO AND SIGN THIS AGREEMENT KNOWINGLY AND VOLUNTARILY,
WITHOUT DURESS OR COERCION OF ANY KIND WHATSOEVER, AND WITH THE INTENT OF BEING
LEGALLY BOUND BY THIS AGREEMENT.

IN WITNESS WHEREOF, the Parties execute this Agreement as follows:

 

EXECUTIVE

/s/ M. Rizwan Chand

M. Rizwan Chand THE COMPANY By:  

/s/ John F. Young

  John F. Young, Chief Executive Officer

 

13



--------------------------------------------------------------------------------

Exhibit 1

 

Big Brown Lignite Company LLC    Executive Vice President Big Brown Power
Company LLC    Executive Vice President Collin Power Company LLC    Executive
Vice President DeCordova Power Company LLC    Executive Vice President EFH CG
Management Company LLC    Executive Vice President EFH Corporate Services
Company    Executive Vice President Energy Future Competitive Holdings Company
   Senior Vice President Energy Future Holdings Corp.    Executive Vice
President Energy Future Intermediate Holding Company LLC    Executive Vice
President Generation MT Company LLC    Executive Vice President Generation SVC
Company    Executive Vice President Lone Star Energy Services, Inc.    Senior
Vice President Luminant Big Brown Mining Company LLC    Executive Vice President
Luminant Energy Company LLC    Executive Vice President Luminant Energy Services
Company    Executive Vice President Luminant Energy Trading California Company
   Executive Vice President Luminant Energy Trading Canada Limited    Executive
Vice President Luminant ET Services Company    Executive Vice President Luminant
Generation Company LLC    Executive Vice President Luminant Holding Company LLC
   Executive Vice President Luminant Mineral Development Company LLC   
Executive Vice President

 

14



--------------------------------------------------------------------------------

Luminant Mining Company LLC    Executive Vice President Luminant Mining Services
Company    Executive Vice President Luminant Power Services Company    Executive
Vice President Luminant Renewables Company LLC    Executive Vice President
Nuclear Energy Future Holdings II LLC    Executive Vice President Nuclear Energy
Future Holdings LLC    Executive Vice President Texas Competitive Electric
Holdings Company LLC    Senior Vice President Tradinghouse Power Company LLC   
Executive Vice President TXU Chilled Water Solutions Company    Executive Vice
President TXU Energy Retail Company LLC    Senior Vice President TXU Energy
Retail Management Company LLC    Senior Vice President TXU Energy Solutions
Company LLC    Executive Vice President TXU Retail Services Company    Executive
Vice President TXU SEM Company    Executive Vice President TXU SESCO Company LLC
   Executive Vice President TXU SESCO Energy Services Company    Executive Vice
President Valley NG Power Company LLC    Executive Vice President

 

15